*6The court having examined the transcript of the record in this case, is of opinion that the decree pronounced by the court below was made on just principles, and therefore do affirm the same with costs. But inasmuch as the appeal from the decree has suspended the conveyance, and the acting of the commissioners appointed by the court to ascertain the rents and profits, &c., the cause is remanded to the court from whence it came, that the said court may make such orders therein as may be necessary to a final determination of the cause; which is ordered to be certified to> the said court.